Citation Nr: 0843443	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lower back disorder 
including as secondary to a service-connected left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola


INTRODUCTION

The veteran had active duty military service from April 1965 
to August 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Muskogee, Oklahoma.


FINDING OF FACT

The competent evidence fails to establish that the veteran 
has a chronic lower back disorder, to include degenerative 
joint disease (DJD), that was incurred during his active duty 
service or within one year of separation, or was caused or 
aggravated by the veteran's service-connected left foot 
disability.


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of the veteran's service-connected left foot 
disability, and service connection for lower back DJD may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After carefully reviewing the claims folder, the Board finds 
that a letter dated in October 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records and records from other Federal agencies.  

The Board observes that the October 2004 letter was sent to 
the veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although this notice was not provided to the 
veteran, the Board finds any related error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that a 
preponderance of the evidence is against the veteran's 
current claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.  

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations except the non-
prejudicial Dingess notice were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as are all relevant VA treatment records.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim. 

The Board also notes the veteran received a VA medical 
examination in response to his claim for secondary service 
connection.  Although the VA examiner does not appear to have 
considered a direct service connection claim, the Board finds 
that the evidence of record does not warrant one.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA only has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As discussed in detail below, there is nothing in 
the record, other than the veteran's own lay statements, 
which suggests a link between the veteran's current lower 
back disability and military service.  Under Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), the veteran as a 
layperson is not competent to provide evidence concerning the 
cause of his disability.  Since there is no competent 
evidence in the record suggesting a link between his current 
disability and service, VA is not required to provide him 
with a VA examination in conjunction with his claim.

The veteran's representative has argued for a new medical 
exam because the December 2005 VA examiner did not review the 
veteran's claims file.  However, the Board finds that even if 
the examiner did not review the claims file, the opinion 
provided was nevertheless adequate.  In this regard, the 
examiner explicitly referenced the veteran's medical record 
in making her opinion and described both the veteran's foot 
and back disabilities in sufficient detail for the Board to 
make a fully informed decision.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (explaining when a medical opinion 
is adequate). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Secondary Service Connection

The veteran has been service-connected for a left foot 
disability since January 2005, with a current disability 
rating of 10 percent.  Originally, the veteran filed a claim 
related to his back along with his left foot claim in 
September 2004, however he did not specify one as secondary 
to the other.  The veteran clarified his position in his 
August 2005 notice of disagreement, asserting that his lower 
back disability is secondarily related to his left foot 
disability.  The record indicates the veteran has been 
diagnosed with lower back DJD since at least February 2004, 
with complaints of lower back pain since at least August 
2001.  He currently seeks service connection for his lower 
back disability as secondary to his service-connected left 
foot disability.  

First, the Board notes that there was a recent amendment to 
the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was partially notified of the change in the 
regulatory scheme in the December 2005 Statement of the Case.  
However, since the veteran's claim was filed before the 
regulatory amendment took effect, the Board will apply the 
version most favorable to the veteran, which in the present 
case is the old version of 38 C.F.R. § 3.310.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 3-
2000.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

In weighing the evidence, the Board notes that the veteran's 
service treatment records show recurrent lower back pain just 
before separation in 1967.  However, there is no indication 
this pain was related to the veteran's foot.   Rather, the 
Board places considerably more weight on the December 2005 VA 
medical exam.  There, although she did not review the 
veteran's claims file, the examiner acknowledged the 
veteran's history of back pain, including during years 
coinciding with his active duty service.  The examiner also 
acknowledged the veteran's mild limp but stated it was not 
severe enough to cause a significant abnormality of his gait.  
Ultimately, the examiner diagnosed the veteran with lower 
back DJD, but stated that it is less likely than not caused 
by the veteran's left foot disability.  The examiner noted a 
car accident the veteran suffered out of service in 1968, in 
which he fractured his spine, as a possible intercurrent 
cause.  The Board has found no competent evidence in the 
record at odds with this opinion.

Thus, since a preponderance of the competent evidence is 
against the veteran's claim, secondary service connection 
must be denied.

B. Direct Service Connection

Although the veteran currently claims his lower back 
disability is secondarily related to his left foot 
disability, the veteran's original claim was not limited to 
secondary service connection.  Therefore, the Board will also 
consider whether the veteran's lower back disability is a 
direct result of his active duty service.  

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection in this capacity requires a current disability, an 
in-service event(s) to which the disability may be 
attributed, and an established nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran has presented competent medical 
evidence that he currently suffers from a lower back 
disability.  Private medical records from February 2004 
indicate the veteran suffers from degenerative disk disease 
in his lower back.  At his December 2005 VA medical exam, the 
examiner diagnosed the veteran with DJD of the lumbar spine 
with nerve root irritation.  

Additionally, evidence in the record indicates the veteran 
had problems with his back during service.  The veteran's 
service treatment records show that just before separation in 
1967, the veteran complained of recurrent back pain.  The 
same record shows the veteran was diagnosed with a back 
strain. 

However, while the Board finds competent evidence that the 
veteran has a current back disability and that the veteran 
complained of back problems during service, the Board has 
found no competent evidence in the record indicating there is 
a nexus between the two.  As stated above, the veteran as a 
layperson is not competent to make the connection himself.  
See Espiritu, 2 Vet. App. at 495 (1992).  

Additionally, the lack of evidence of continuing treatment 
for a lower back disability during his active duty service or 
for many years thereafter weighs heavily against the 
veteran's lay assertions.  See Buchanan v. Nicholson, 451, 
F.3d 1331, 1336 (2006) (stating the Board may weigh a lack of 
contemporaneous medical evidence against the veteran's lay 
evidence).  The veteran left active duty in 1967 but did not 
make a claim until 2004.  The veteran's complaints of 
recurrent back pain during service were not described as 
chronic and there appears to be no diagnosis other than a 
lower back strain.  The Board observes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
 The lack of objective evidence of continuing complaints, 
symptoms, or findings of a lower back disability for decades 
after the period of active duty is itself evidence tending to 
show that these disabilities did not commence in service or 
for many years thereafter.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability). 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence of arthritis within one year of service discharge so 
presumptive service connection for a degenerative joint 
disease of the low back is not warranted.

Since there is no competent evidence establishing chronicity 
and continuity of symptomotology or competent evidence of a 
nexus between the veteran's current back disability and the 
veteran's complaints of in-service back pain, service 
connection for a lower back disability on a direct basis must 
be denied.


ORDER

Entitlement to service connection for a lower back 
disability, including as secondary to a service-connected 
left foot disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


